                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NEW YORK
                                     _____________________

                                    N-o 06-CV-2610 (JFB)(GRB)
                                     _____________________

         RAHEEM CREWS, INDIVIDUALLY AND AS PARENT OF SHAHEEM CREWS,

                                                             Plaintiff,

                                            VERSUS


                                COUNTY OF NASSAU, ET AL.,

                                                       Defendants.
                                    ___________________
                                 MEMORANDUM AND ORDER
                                      December 18, 2019
                                    ___________________

JOSEPH F. BIANCO, Circuit Judge (sitting by         claim, in favor of Nassau County on the
designation):                                       Monell claim, and in favor of plaintiff on the
                                                    malicious prosecution claims against
    Plaintiff Raheem Crews (“plaintiff”)            Detective Lemma.         The jury awarded
brought this action against the County of           plaintiff $175,000 in compensatory damages
Nassau (“Nassau County”), Officer Ronald            against Detective Lemma but did not award
Annarumma (“Officer Annarumma”), and                punitive damages. Nassau County agreed
various other defendants employed by                that it was also liable under the doctrine of
Nassau County (collectively, the “County            respondeat superior for the compensatory
Defendants”), as well as Detective Nicholas         damages awarded against Detective Lemma
Lemma (“Detective Lemma”), under 42                 on the state law malicious prosecution claim.
U.S.C. § 1983 and New York State law, for
alleged civil rights violations stemming from           Presently before the Court are motions
his arrest, detention, and prosecution for a        for fees and costs filed by plaintiff’s former
robbery he did not commit.                          counsel, Arshad Majid, of Majid &
                                                    Associates, who represented plaintiff from
    Following discovery and summary                 the start of the case in May 2006 until January
judgment motions, the case proceeded to trial       2007, and plaintiff’s current counsel, the Law
on plaintiff’s claims against (1) Officer           Offices of Frederick K. Brewington (“the
Annarumma for battery, (2) Detective                Brewington Law Firm”).
Lemma for malicious prosecution under state
and federal law, and (3) Nassau County for              Nassau County argues that it is not liable
municipal liability under Monell and under          for attorneys’ fees or costs because the jury
New York state law in connection with the           found in its favor on the Monell claim, and
malicious prosecution claim. The jury found         because the Nassau County Police
in favor of Officer Annarumma on the battery        Indemnification Board (“the Board”)
revoked Detective Lemma’s indemnification            County and indemnification from Nassau
in April 2009 (a decision that was ultimately        County, provided that the act or omission
affirmed by the New York Court of Appeals).          complained of was within the scope of his
                                                     duties. On July 28, 2006, the Board found
    In response, both plaintiff and Detective        that Detective Lemma was entitled to
Lemma argue that Nassau County should                indemnification for his legal defense under
indemnify Detective Lemma for any awarded            New York General Municipal Law § 50-l.
fees and costs under the doctrine of equitable
estoppel. In addition, Detective Lemma                   On December 27, 2007, the Court granted
argues that Mr. Majid’s application should be        in part and denied in part defendants’ motion
denied in its entirety for failure to submit         for judgment on the pleadings under Federal
contemporaneous time records or, in the              Rule of Civil Procedure 12(c). See generally
alternative, that any award should be                Crews v. County of Nassau, No. 06-CV-2610
reduced. Detective Lemma also asserts that           (JFB)(WDW), 2007 WL 4591325 (E.D.N.Y.
the Brewington Law Firm’s award should be            Dec. 27, 2007).
reduced.
                                                         The case proceeded to discovery. As
    As explained below, the Court concludes          relevant here, during Detective Lemma’s
that Nassau County is not obligated to               February 9, 2009, deposition, he testified
indemnify Detective Lemma for attorneys’             that, at some point, he learned that plaintiff
fees and costs. With respect to the award            was incarcerated on the day of the charged
against Detective Lemma, the Court                   robbery, but failed to notify prosecutors
concludes that the fees and costs requested by       about that exculpatory information. As a
Mr. Majid and by the Brewington Law Firm             result of this new information, Nassau
should be reduced.                                   County reconvened the Board. On April 17,
                                                     2009, the Board revoked Detective Lemma’s
             I. BACKGROUND                           indemnification and withdrew representation
A. Factual Background                                by the Nassau County Attorney’s Office.

    The Court set forth the factual                      The County Defendants moved for
background of this case in its February 11,          summary judgment on July 11, 2011, and
2014 Order denying in part and granting in           Detective Lemma moved for summary
part defendants’ motions for summary                 judgment on July 20, 2011. Plaintiff cross-
judgment and denying plaintiff’s motion for          moved for summary judgment against
summary judgment in its entirety, see                Detective Lemma on September 15, 2011.
generally Crews v. County of Nassau, 996 F.          After hearing oral argument on the motions,
Supp. 2d 186 (E.D.N.Y. 2014), and will not           the Court allowed further discovery and
repeat that background here.                         supplemental briefing by the parties,
                                                     followed by additional oral argument. On
B. Procedural History                                February 11, 2014, the Court granted in part
                                                     and denied in part the motions by the County
    Plaintiff, represented by Mr. Majid, filed
                                                     Defendants and Detective Lemma, and
the complaint on May 25, 2006. On July 21,
                                                     denied plaintiff’s motion.
2006, the Nassau County Attorney’s Office
sent Detective Lemma a letter notifying him              From March 9 through March 23, 2015,
that he had been named as a defendant in the         the Court held a jury trial. The jury found in
case, and advising him that he was entitled to       favor of Officer Annarumma and Nassau
legal representation provided by Nassau              County on the battery and Monell claims,

                                                 2
respectively, and in favor of plaintiff on the           In light of that decision, Detective
malicious prosecution claims against                 Lemma advised the Court that there was no
Detective Lemma.        The jury awarded             basis for a summary judgment motion on his
plaintiff $175,000 in compensatory damages           crossclaim for indemnification against
but did not award any punitive damages.              Nassau County, but requested permission to
                                                     submit a statement of his present financial
    On May 8, 2015, plaintiff timely moved           condition for consideration by the Court in
to set aside the verdict and for a new trial         connection with the pending application for
under Federal Rule of Civil Procedure 59(a).         attorneys’ fees and costs against him. The
The Court denied plaintiff’s motion on               Court granted that request, and Detective
December 16, 2015. See generally Crews v.            Lemma submitted the additional information
County of Nassau, 149 F. Supp. 3d 287                on August 15, 2018. On September 10, 2018,
(E.D.N.Y. 2015).                                     the Brewington Law Firm responded to that
    On December 30, 2015, the Brewington             supplemental submission.
Law Firm moved for attorneys’ fees and                   On January 22, 2019, the Court heard oral
costs. On January 14, 2016, Mr. Majid also           argument on the motions for attorneys’ fees
moved for fees and costs. Nassau County and          and costs, and requested additional briefing.
Detective Lemma opposed the motions on               On February 12, 2019, Detective Lemma
February 12, 2016. On March 4, 2016, the             submitted additional briefing, arguing that
Brewington Law Firm and Mr. Majid                    Nassau County should be equitably estopped
submitted replies.                                   from denying indemnification from the date
    On March 16, 2016, Detective Lemma               Detective Lemma entered into the
advised the Court that he wished to move for         representation agreement with Nassau
summary judgment on his crossclaim for               County on July 21, 2006, until it was revoked
indemnification against Nassau County, as it         by the Board on April 17, 2009. In particular,
related to attorneys’ fees and costs. On May         Detective Lemma argued that equitable
19, 2016, on consent of the parties, the Court       estoppel should apply because the Nassau
stayed Detective Lemma’s time for moving             County Attorney’s Office failed to advise
until the Appellate Division of the New York         him of the inherent conflict of interest posed
State Supreme Court, Second Department,              by that Office representing him and Nassau
decided Detective Lemma’s appeal from the            County, and because the Nassau County
dismissal of his Article 78 petition for             Attorney’s Office failed to exercise due
indemnification from Nassau County. After            diligence in properly investigating the
the Appellate Division affirmed the dismissal        allegations. On February 12, 2019, the
of Detective Lemma’s Article 78 petition,            Brewington Law Firm submitted a
Detective Lemma requested that the Court             supplemental memorandum of law joining in
continue to stay his time for moving until the       Detective Lemma’s arguments and, on
New York Court of Appeals heard his appeal.          February 14, 2019, Mr. Majid also joined in
The Court granted that request. On June 14,          those arguments. On March 5, 2019, Nassau
2018, the New York Court of Appeals                  County submitted a supplemental opposition
affirmed the Board’s decision to deny                and, on March 22, 2019, the Brewington Law
indemnification. See generally Lemma v.              Firm submitted a reply. Finally, on March
Nassau Cty. Police Officer Indemnification           11, 2019, Detective Lemma submitted
Bd., 31 N.Y.3d 523 (2018).                           updated financial information to the Court.
                                                     The Court has fully considered the parties’
                                                     submissions and arguments.

                                                 3
                  II. DISCUSSION                               indemnification agreement and that Nassau
                                                               County is estopped from denying
    As noted earlier, presently before the                     indemnification.
Court are applications for attorneys’ fees and
costs submitted by both Mr. Majid and the                          The Court finds these arguments to be
Brewington Law Firm. Mr. Majid requests                        without merit. As noted, after Detective
$186,937.50 in fees and $2,351.97 in costs.                    Lemma testified that he learned that plaintiff
The Brewington Law Firm requests                               was incarcerated on the day of the charged
$411,841.75 in fees and $19,357.60 in costs.                   robbery, but failed to notify prosecutors
                                                               about that exculpatory information, the
    As a threshold matter, Detective Lemma                     Board      revoked      its   indemnification
and plaintiff argue that Nassau County                         determination. The New York Court of
should indemnify Detective Lemma in                            Appeals later affirmed that decision. See
connection with any award of attorneys’ fees                   generally Lemma v. Nassau Cty. Police
or costs against him. Moreover, Detective                      Officer Indemnification Bd., 31 N.Y.3d 523
Lemma argues that the Court should deny                        (2018). Notably, the Court of Appeals
Mr. Majid’s fee request in its entirety, and                   concluded that the “legislature . . . left the
substantially reduce the Brewington Law                        determination of whether the statutory
Firm’s fees, on several grounds. One of the                    prerequisites [for indemnification] are met to
grounds for the reduction of an award raised                   the discretion of the Board,” id. at 529, and
by Detective Lemma is his financial                            that “the Board did not err when it interpreted
situation. The Court addresses each of these                   [General Municipal Law § 50-l] as permitting
issues in turn.                                                it to deny indemnification based on its
A. Indemnification                                             assessment of the propriety of [Detective
                                                               Lemma’s] conduct,” id. at 532. In light of
    Detective Lemma and plaintiff 1 argue                      that decision, there is no basis for this Court
that Nassau County must indemnify                              to entertain arguments relating to the Board’s
Detective Lemma under General Municipal                        interpretation and application of General
Law § 50-l for any attorneys’ fees and costs                   Municipal Law § 50-l.
awarded from the commencement of the
lawsuit until the Board revoked Detective                          Notwithstanding the New York Court of
Lemma’s indemnification in April 2009.                         Appeals decision, Detective Lemma and
Specifically, Detective Lemma contends that                    plaintiff assert that this Court can and should
Nassau County should be equitably estopped                     find in favor of Detective Lemma on his
from denying indemnification during that                       indemnification claim on the basis of
time frame and that the New York State Court                   equitable estoppel. Detective Lemma did not
of Appeals decision does not preclude this                     raise an equitable estoppel argument in the
relief. Plaintiff similarly contends that                      New York state courts, and has not explained
Nassau County’s failure to exercise                            his failure to do so. Nor did plaintiff, at any
reasonable diligence requires it to honor the                  point during those proceedings, seek to
                                                               intervene to assert his objections on equitable
1
  The Court notes that at least one New York State             here. In any event, even assuming arguendo that such
court has held that the victim of a county police              standing existed, the Court concludes that there is no
officer’s torts does not have standing to challenge the        basis for Detective Lemma or plaintiff to challenge
Board’s indemnification decisions. See Galvani v.              that indemnification decision on grounds of equitable
Nassau Cty. Police Indemnification Review Bd., 674             estoppel or any other grounds.
N.Y.S.2d 690 (2d Dep’t 1998). Plaintiff has not cited
any authority establishing that he has standing to do so

                                                           4
estoppel grounds, or any other grounds. In            infliction of unconscionable injury and loss
any event, even assuming arguendo that this           upon one who has relied on the promise of
challenge can be made to this Court in this           another.” Am. Bartenders Sch., Inc. v. 105
context, the Court concludes that no grounds          Madison Co., 59 N.Y.2d 716, 718 (1983)
for equitable estoppel exist in this case, nor        (emphasis added).
are there any other grounds to disturb the
New York Court of Appeals’ decision on                    When equitable estoppel is invoked
indemnification.                                      against the government, the bar is even
                                                      higher. “It is axiomatic that the doctrine of
     “Equitable estoppel is grounded on               equitable estoppel cannot generally be
notions of fair dealing and good conscience           invoked against governmental agencies in the
and is designed to aid the law in the                 exercise of their governmental function.”
administration of justice where injustice             Atl. States Legal Found., Inc. v. New York
would otherwise result.” In re Ionosphere             State Dep’t of Envtl. Conservation, 991
Clubs, Inc., 85 F.3d 992, 999 (2d Cir. 1996).         N.Y.S.2d 151, 153 (3d Dep’t 2014).
“‘Estoppel’ generally means that one party in         Accordingly, equitable estoppel against a
a dispute should not be permitted to reap any         government agency “is foreclosed ‘in all but
benefit from its own misrepresentations.”             the rarest cases,’” N.Y. Med. Transporters
United States v. Schmitt, 999 F. Supp. 317,           Ass’n Inc. v. Perales, 77 N.Y.2d 126, 130
360 (E.D.N.Y. 1998), aff’d, 28 F. App’x 63            (1990) (quoting In re Parkview Assocs. v.
(2d Cir. 2002). Thus, to establish a claim for        City of New York, 71 N.Y.2d 274, 282
equitable estoppel under New York law, a              (1988)), and requires “a showing of fraud,
party must show: “(1) [a]n act constituting a         misrepresentation, deception, or similar
concealment of facts or a false                       affirmative    misconduct,     along     with
misrepresentation; (2) [a]n intention or              reasonable reliance thereon,” In re Enf’t of
expectation that such acts will be relied upon;       Tax Liens ex rel. Cty. of Orange, 903
(3) [a]ctual or constructive knowledge of the         N.Y.S.2d 60, 70 (2d Dep’t 2010); accord
true facts by the wrongdoers; [and]                   Yassin v. Sarabu, 727 N.Y.S.2d 620, 621 (2d
(4) [r]eliance upon the misrepresentations            Dep’t 2001).
which causes the innocent party to change its
position to its substantial detriment.” Gaia               Under the circumstances of this case, the
House Mezz LLC v. State St. Bank & Tr. Co.,           elements of equitable estoppel have not been
720 F.3d 84, 90 (2d Cir. 2013) (quoting Gen.          satisfied. Plaintiff and Detective Lemma
Elec. Capital Corp. v. Eva Armadora, S.A.,            have not shown, with respect to the actions of
37 F.3d 41, 45 (2d Cir. 1994)).                       Nassau County, “[c]onduct which amounts to
                                                      a false representation or concealment of
    As a general matter, equitable estoppel is        material facts.” BWA Corp. v. Alltrans Exp.
an “‘extraordinary remedy,’ which should be           U.S.A., Inc., 493 N.Y.S.2d 1, 3 (1st Dep’t
invoked ‘sparingly and only under                     1985). Although the Board could have
exceptional circumstances.’” Twersky v.               expected Detective Lemma to rely on its
Yeshiva Univ., 579 F. App’x 7, 10 (2d Cir.            initial indemnification decision and he could
2014) (first quoting Clark v. Ravikumar, 935          have, in fact, relied on it, his estoppel claim
N.Y.S.2d 633, 635 (2d Dep’t 2011); then               fails because there is no evidence (nor is it
quoting In re Gross v. N.Y. City Health &             alleged) that the Board made its initial
Hosps. Corp., 505 N.Y.S.2d 678, 679 (2d               decision with knowledge that Detective
Dep’t 1986)). Indeed, “[t]he purpose of               Lemma had failed to disclose exculpatory
invoking the doctrine is to prevent the               information to prosecutors. To the contrary,


                                                  5
the evidence indicates that Nassau County’s                  to advise Detective Lemma of the potential
decision to rescind indemnification was                      conflict support equitable estoppel in this
based on the discovery of this material                      case on indemnification. Similarly, to the
information (i.e., that Detective Lemma was                  extent it is argued that Nassau County was
not acting within the proper discharge and                   negligent in their investigation of plaintiff’s
scope of his duties when he knowingly                        allegations and thus failed to uncover
withheld exculpatory information), which                     Detective Lemma’s misconduct sooner, such
Detective Lemma disclosed for the first time                 negligence would not provide a basis for
at his deposition. In short, there is no basis               equitable estoppel.
for equitable estoppel because Nassau
County made no false representations to, nor                     In short, neither Detective Lemma nor
concealed any material fact from, Detective                  plaintiff     has      demonstrated      “fraud,
Lemma or plaintiff, but rather simply                        misrepresentation, deception, or similar
reassessed their initial indemnification                     affirmative misconduct” by Nassau County,
decision in light of new information                         In re Enf’t of Tax Liens, 903 N.Y.S.2d at 70,
uncovered during discovery (which was                        nor an “unconscionable injury,” Am.
supplied by Detective Lemma). 2                              Bartenders Sch., Inc., 59 N.Y.2d at 718, to
                                                             invoke this exceptional doctrine in this case.
    None of the arguments raised by                          Accordingly, this Court finds no basis for
Detective Lemma or plaintiff are persuasive                  equitable estoppel in this case, or any other
on the issue of equitable estoppel. For                      grounds to preclude Nassau County from
example, although Detective Lemma argues                     relying on the Board’s finding that Detective
that Nassau County had an inherent conflict                  Lemma will not be indemnified. Therefore,
of interest in representing him in this case                 the motions by Detective Lemma and
under Dunton v. County of Suffolk, 729 F.2d                  plaintiff to find in favor of Detective Lemma
903 (2d Cir. 1984), that case provides no                    on his crossclaim for indemnification are
support for equitable estoppel here because                  denied,      and      the    cross-claim     for
the potential conflict that was raised in                    indemnification is dismissed based on the
Dunton (where the municipality is claiming                   decision of the Board, as upheld by the New
that the individual officer acted outside the                York Court of Appeals.
scope of his official duties) did not exist
during the period of joint representation here.              B. Attorneys’ Fees
In fact, Nassau County did not dispute for                        “The general rule in our legal system is
purposes of trial that Detective Lemma was                   that each party must pay its own attorney’s
acting within the scope of his employment                    fees and expenses.” Perdue v. Kenny A. ex
and agreed to be subjected to respondeat                     rel. Winn, 559 U.S. 542, 550 (2010). In
superior liability for plaintiff’s state law                 Section 1983 actions, however, “the court, in
malicious prosecution claim against                          its discretion, may allow the prevailing party,
Detective Lemma. Moreover, the Monell                        other than the United States, a reasonable
claim here was based on a failure to                         attorney’s fee as part of the costs.” 42 U.S.C.
adequately train and supervise detectives,                   § 1988(b). Here, plaintiff’s original counsel,
and not on a municipal policy. Thus, there                   Mr. Majid, requests $186,937.50 in
was no inherent conflict nor does any failure
2
   For the same reasons, the Court finds plaintiff’s
claim that he also relied on the Board’s 2006 decision
for any award of damages provides no basis for
equitable estoppel.

                                                         6
attorney’s fees and $2,351.97 in costs.                 interrelated and required essentially the same
Plaintiff’s successor counsel, the Brewington           proof.” Murphy v. Lynn, 118 F.3d 938, 952
Law Firm, requests $411,841.75 in attorneys’            (2d Cir. 1997). Accordingly, “[t]he district
fees and $19,357.60 in costs.                           court . . . has the discretion to award fees for
                                                        the entire litigation where the claims are
    To calculate reasonable attorneys’ fees,            ‘inextricably intertwined’ and ‘involve a
the Court uses the “lodestar figure,” which is          common core of facts or [are] based on
determined by multiplying the number of                 related legal theories.’” Kerin v. U.S. Postal
hours reasonably expended on a case by a                Serv., 218 F.3d 185, 194 n.6 (2d Cir. 2000)
reasonable hourly rate. See Hensley v.                  (alterations in original) (quoting Dominic v.
Eckerhart, 461 U.S. 424, 433 (1983);                    Consol. Edison Co., 822 F.2d 1249, 1259 (2d
Luciano v. Olsten Corp., 109 F.3d 111, 115              Cir. 1987)).
(2d Cir. 1997). “Both [the Second Circuit]
and the Supreme Court have held that the                    1. Reasonable Hourly Rate
lodestar . . . creates a ‘presumptively
reasonable fee.’” Millea v. Metro–North R.R.                A “reasonable hourly rate” is “‘what a
Co., 658 F.3d 154, 166 (2d Cir. 2011)                   reasonable, paying client would be willing to
(quoting Arbor Hill Concerned Citizens                  pay,’ given that such a party wishes ‘to spend
Neighborhood Assoc. v. County of Albany,                the minimum necessary to litigate the case
522 F.3d 182, 183 (2d Cir. 2008)). “[T]he               effectively.’” Bergerson v. N.Y. State Office
lodestar figure includes most, if not all, of the       of Mental Health, Cent. N.Y. Psychiatric Ctr.,
relevant factors constituting a ‘reasonable’            652 F.3d 277, 289 (2d Cir. 2011) (quoting
attorney’s fee.” Perdue, 559 U.S. at 553                Simmons v. N.Y.C. Transit Auth., 575 F.3d
(quoting Pennsylvania v. Del. Valley                    170, 174 (2d Cir. 2009)). This Court follows
Citizens’ Council for Clean Air, 478 U.S.               the Second Circuit’s “forum rule,” which
546, 565-66 (1986)). Thus, the Supreme                  “generally requires use of the hourly rates
Court has recognized that “the lodestar                 employed in the district in which the
method produces an award that roughly                   reviewing court sits in calculating the
approximates the fee that the prevailing                presumptively reasonable fee.” Id. at 290
attorney would have received if he or she had           (quoting Simmons, 575 F.3d at 174). In
been representing a paying client who was               Arbor Hill, the Second Circuit also instructed
billed by the hour in a comparable case.” Id.           district courts to consider the factors set forth
at 551. “The burden is on the party seeking             in Johnson v. Georgia Highway Express,
attorney’s fees to submit sufficient evidence           Inc., 488 F.2d 714 (5th Cir. 1974), abrogated
to support the hours worked and the rates               on other grounds by Blanchard v. Bergeron,
claimed.” Hugee v. Kimso Apartments, LLC,               489 U.S. 87 (1989). See 522 F.3d at 190. The
852 F. Supp. 2d 281, 298 (E.D.N.Y. 2012).               twelve Johnson factors are:

    The Supreme Court has held that “the                    (1) the time and labor required;
extent of a plaintiff’s success is a crucial                (2) the novelty and difficulty of the
factor in determining the proper amount of an               questions; (3) the level of skill
award of attorney’s fees under 42 U.S.C.                    required to perform the legal service
§ 1988.”      Hensley, 461 U.S. at 440.                     properly; (4) the preclusion of
However, a “plaintiff’s lack of success on                  employment by the attorney due to
some of his claims does not require the court               acceptance of the case; (5) the
to reduce the lodestar amount where the                     attorney’s customary hourly rate;
successful and the unsuccessful claims were                 (6) whether the fee is fixed or
                                                            contingent; (7) the time limitations

                                                    7
   imposed by the client or the                        the firm, and the expertise of its attorneys.’”
   circumstances; (8) the amount                       Houston, 234 F. Supp. 3d at 402 (quoting
   involved in the case and the results                Siracuse v. Program for the Dev. of Human
   obtained; (9) the experience,                       Potential, No. 07-CV-2205 (CLP), 2012 WL
   reputation, and ability of the                      1624291, at *30 (E.D.N.Y. Apr. 30, 2012)).
   attorneys; (10) the “undesirability” of
   the case; (11) the nature and length of                2. Hours Reasonably Expended
   the professional relationship with the                  “The party seeking attorney’s fees also
   client; and (12) awards in similar                  bears the burden of establishing that the
   cases.                                              number of hours for which compensation is
Id. at 186 n.3 (quoting Johnson, 488 F.2d at           sought is reasonable.” Custodio v. Am. Chain
717-19).     “The burden rests with the                Link & Constr., Inc., No. 06-CV-7148 (GBD)
prevailing party ‘to justify the reasonableness        (HBP), 2014 WL 116147, at *9 (S.D.N.Y.
of the requested rate.’” Hugee, 852 F. Supp.           Jan. 13, 2014) (citing Cruz v. Local Union
2d at 298 (quoting Blum v. Stenson, 465 U.S.           No. 3 of Int’l Bhd. of Elec. Workers, 34 F.3d
886, 895 n.11 (1984)).                                 1148, 1160 (2d Cir. 1994)). “Applications
                                                       for fee awards should generally be
     Courts in this district have concluded that       documented by contemporaneously created
$200 to $450 per hour is a reasonable hourly           time records that specify, for each attorney,
rate for partners, $200 to $325 per hour is            the date, the hours expended, and the nature
reasonable for senior associates, and $100 to          of the work done.” Kirsch v. Fleet St., Ltd.,
$200 per hour is reasonable for more junior            148 F.3d 149, 173 (2d Cir. 1998). “Hours
associates. See Houston v. Cotter, 234 F.              that are ‘excessive, redundant, or otherwise
Supp. 3d 392, 402 (E.D.N.Y. 2017) (citing              unnecessary,’ are to be excluded, and in
Sass v. MTA Bus Co., 6 F. Supp. 3d 238, 261            dealing with such surplusage, the court has
(E.D.N.Y. 2014)); Ganci v. U.S. Limousine              discretion simply to deduct a reasonable
Service Ltd., No. 10-CV-3027 (JFB)(AKT),               percentage of the number of hours claimed
2015 WL 1529772, at *5 (E.D.N.Y. Apr. 2,               ‘as a practical means of trimming fat from a
2015) (collecting cases); Hugee, 852 F. Supp.          fee application.’” Id. (first quoting Hensley,
2d at 298-99; Pilitz v. Inc. Village of                461 U.S. at 434; then quoting N.Y. Ass’n for
Freeport, No. 07–CV–4078 (ETB), 2011 WL                Retarded Children, Inc., 711 F.2d at 1146);
5825138, at *4 (E.D.N.Y. Nov. 17, 2011)                see also Lunday v. City of Albany, 42 F.3d
(citing Builders Bank v. Rockaway Equities,            131, 134 (2d Cir. 1994) (“We do not require
LLC, No. 08–CV–3575 (MDG), 2011 WL                     that the court set forth item-by-item findings
4458851, at *8 (E.D.N.Y. Sept. 23, 2011));             concerning what may be countless objections
Olsen v. County of Nassau, No. 05–CV–3623              to individual billing items.”). Finally, when
(ETB), 2010 WL 376642, at *4 (E.D.N.Y.                 the Court makes this determination, it “does
Jan. 26, 2010); Gutman v. Klein, No. 03–CV–            not play the role of an uninformed arbiter but
1570 (BMC), 2009 WL 3296072, at *2                     may look to its own familiarity with the case
(E.D.N.Y. Oct. 9, 2009).                               and its experience generally as well as to the
                                                       evidentiary submissions and arguments of the
    Ultimately, however, “in light of the              parties.” Gierlinger v. Gleason, 160 F.3d
numerous factors that courts in this circuit           858, 876 (2d Cir. 1998) (quoting DiFilippo v.
consider to determine a reasonable hourly              Morizio, 759 F.2d 231, 235-36 (2d Cir.
rate, ‘the range of “reasonable” attorney fee          1985)).
rates in this district depends on the type of
case, the nature of the litigation, the size of

                                                   8
    3. Application                                            U.S. at 433). Thus, fee applications must be
                                                              supported by contemporaneous records that
         a. Mr. Majid                                         “specify, for each attorney, the date, the hours
   Mr. Majid requests an hourly rate of                       expended, and the nature of the work done.”
$375. Defendants argue that $375 per hour is                  N.Y. Ass’n for Retarded Children, Inc., 711
unreasonable in light of Mr. Majid’s limited                  F.2d at 1148. This requirement is strictly
experience with civil rights litigation, and                  enforced, which means that the records must
propose an hourly rate of $200.                               be made “while the work is being done or,
                                                              more likely, immediately thereafter.
    In light of the prevailing hourly rates in                Descriptions of work recollected in
this district, and all the other factors set forth            tranquility days or weeks later will not do.”
in Arbor Hill, the Court concludes that $250                  Handschu v. Special Servs. Div., 727 F. Supp.
per hour is a reasonable hourly rate for Mr.                  2d 239, 249 (S.D.N.Y. 2010).
Majid. Although Mr. Majid is an able
lawyer, he does not have significant                              In the instant case, Mr. Majid submitted
experience in civil rights litigation. Because                records showing that he spent 498.5 hours on
the upper range of rates is “reserved for                     this matter and a sworn statement that these
expert trial attorneys with extensive                         records were compiled contemporaneously.
experience before the federal bar, who                        The Court concludes that Mr. Majid’s sworn
specialize in the practice of civil rights law                statement, and the records themselves, are
and are recognized by their peers as leaders                  sufficient to satisfy the contemporaneous
and experts in their fields,” Hugee, 852 F.                   time records requirement. To the extent that
Supp. 2d at 300, a reduction is appropriate.                  Detective Lemma challenges Mr. Majid’s
The Court will use a rate of $250 per hour to                 submissions on this ground, Detective
calculate the lodestar for Mr. Majid.                         Lemma’s arguments are insufficient for the
                                                              Court to conclude that the records were not
    Mr. Majid has submitted a billing                         contemporaneously made. Thus, Detective
summary of work performed on the case.                        Lemma’s motion on that ground is denied.
Defendants contend that these hours should
be denied in their entirety because the time                      However, the Court finds the number of
records submitted were not made                               hours expended by Mr. Majid to be
contemporaneously.       Defendants further                   unreasonably excessive in several respects as
argue that Mr. Majid’s hours should be                        discussed below. First, the Court agrees with
reduced because they are excessive,                           defendants that, apart from fees incurred in
redundant, or otherwise unnecessary.                          preparing the instant motion, Mr. Majid is not
                                                              entitled to any fees after January 30, 2007,
    As a threshold matter, the Court                          when this Court granted Nassau County’s
concludes that Mr. Majid’s time records,                      motion to disqualify him. As Mr. Majid was
though not exemplary, meet the requirements                   no longer plaintiff’s attorney, he cannot
for an award of attorney’s fees. As noted                     recoup fees after that date. Thus, for
earlier, “[t]he burden is on the party seeking                example, time that Mr. Majid spent opposing
attorney’s fees to submit sufficient evidence                 defendants’ motion to implead him as a
to support the hours worked and the rates                     defendant is not recoverable. 3 The Court
claimed.” Id. at 298 (citing Hensley, 461                     similarly concludes that time spent on Mr.

3
  The Court notes that, not only was this motion after        underlying criminal case (and not on his representation
Mr. Majid’s representation of the plaintiff ceased, but       of plaintiff in this civil rights case).
it was based on his conduct in connection with the

                                                          9
Majid’s opposition to defendants’ successful                  32 hours); see also Romeo & Juliette Laser
disqualification motion is not recoverable.                   Hair Removal Inc. v. Assara I LLC, No. 08
Mr. Majid did not prevail in opposing that                    Civ. 442(TPG)(FM), 2013 WL 3322249, at
motion, and the time is severable from the                    *5-8 (S.D.N.Y. July 2, 2013) (reducing fees
work he spent on behalf of his client. 4                      by 75% that were “grossly excessive relative
                                                              to the nature of the work performed”); Lide v.
     Second, in its review of Mr. Majid’s                     Abbott House, No. 05 Civ. 3790(SAS), 2008
billing records, the Court finds numerous                     WL 495304, at *l-2 (S.D.N.Y. Feb. 25, 2008)
instances of excessive time that warrant a                    (finding that “excessive and unnecessary
reduction. For example, counsel spent over                    hours spent on indisputably straightforward
three hundred hours drafting the complaint.                   tasks” warranted a thirty percent reduction).
Having reviewed the complaint and billing
entries, and having presided over this case                       Third, with respect to the remaining work
(and many other Section 1983 cases), the                      (outside of the work on the complaint), the
Court finds that such time was grossly                        Court finds that a reduction is also
excessive and warrants a substantial                          appropriate based on vague and block-billed
reduction.     In particular, although the                    time entries, such that the reasonableness of
complaint is lengthy and (as Mr. Majid noted                  each entry cannot be easily determined.
at oral argument) required legal research                     “Courts frequently respond to vague and
before drafting, the Court concludes that any                 difficult-to-decipher billing statements with
preparation for, or drafting of, the complaint                an across-the-board percentage reduction in
beyond 40 hours is unreasonable under the                     the fees claimed, often in the range of 20-30
circumstances of this case. See, e.g., Hines v.               percent.” Calvo v. City of New York, No. 14-
1025 Fifth Ave. Inc., No. 14-CV-3661 SAS,                     CV-7246 (VEC), 2017 WL 4119280, at *6
2015 WL 4006126, at *6 (S.D.N.Y. June 30,                     (S.D.N.Y. Sept. 15, 2017) (quoting Thai-Lao
2015) (finding 58.2 hours drafting a 27-page                  Lignite (Thailand) Co. v. Gov’t of Lao
complaint was excessive even though                           People’s Democratic Republic, No. 10 CIV.
complaint covered 13 years of events where                    05256 (KMW) (DF), 2012 WL 5816878, at
“nothing was achieved by tracing thirteen                     *11 (S.D.N.Y. Nov. 14, 2012)); see also, e.g.,
years and adding layers of detail when it                     Ass’n of Holocaust Victims for Restitution of
[wa]s evident” that that was not needed to                    Artwork & Masterpieces v. Bank Austria
render claims plausible); Simmonds v. N.Y.C.                  Creditanstalt AG, No. 04cv3600 (SWK),
Dep’t of Corr., No. 06 CIV. 5298 (NRB),                       2005 WL 3099592, at *7 (S.D.N.Y. Nov. 17,
2008 WL 4303474, at *7 (S.D.N.Y. Sept. 16,                    2005) (applying 25% reduction to account for
2008) (finding that over 142 hours drafting                   “block billing, vagueness, and excess”).
complaint was “certainly an excessive
amount given that it corresponds to over one                      Here, Mr. Majid’s time records are
month of full time work by a single                           riddled with vague and block-billed entries.
attorney”); Lynch v. Town of Southampton,                     For example, Mr. Majid’s entry on February
492 F. Supp. 2d 197, 213 (E.D.N.Y. 2007)                      19, 2006 states that he spent 4.75 hours on
(finding 97.83 hours for 43 page civil rights                 “Conf. w/ clients – Legal research (Malic.
complaint unreasonable and reducing time to                   Prosec.) – Outline Complaint.” (Majid Reply

4
  Detective Lemma also argues that it would be                Detective Lemma). However, the Court need not
inequitable to require him to pay for Mr. Majid’s work        address this issue because it finds that the time Mr.
on the disqualification motion and the impleader              Majid spent on those motions is unrecoverable for the
motion because the Nassau County Attorney’s Office            other reasons discussed above.
made the decision to file those motions (rather than

                                                         10
Decl. Ex. A at 2.) On September 6, 2006, Mr.                 rate to $400 due to the “uncontested facts of
Majid’s entry states that he spent one hour on               the case and the results achieved.” (Lemma
“Rev. Def’s letter-Conf. w/ Arthur-Conf. w/                  Opp. at 19.)
clients (J. Bianco now has case).” (Id. at 4.) 5
Given the frequency of such entries, the                          In light of the prevailing hourly rates in
Court concludes that a 30% across-the-board                  this district, and all other factors set forth in
reduction in hours is warranted in order to                  Arbor Hill, the Court concludes that $450 is
“trim the excess from counsel’s billing                      a reasonable hourly rate for Mr. Brewington.
entries.” Monette, 2016 WL 4145798, at *8.                   As noted, courts in this district “award hourly
                                                             rates ranging from $200 to $450 per hour for
    Based on the foregoing, the Court                        partners.” Houston, 234 F. Supp. 3d at 402
calculates the lodestar for Mr. Majid to be                  (internal quotation mark omitted) (quoting
$22,600. The Court sees no reason to depart                  D’Annunzio v. Ayken, Inc., No. 11-CV-3303
from the lodestar figure in this case. See, e.g.,            (WFK) (WDW), 2015 WL 5308094, at *4
Perdue, 559 U.S. at 553 (noting that lodestar                (E.D.N.Y. Sept. 10, 2015)); accord Martinez
figure includes “most, if not all,” relevant                 v. City of New York, 330 F.R.D. 60, 70
factors in setting reasonable attorney’s fee).               (E.D.N.Y. 2019) (“Based on a survey of
                                                             cases in the Eastern District of New York,
        b. The Brewington Law Firm                           experienced Section 1983 attorneys receive,
    The Brewington Law Firm has submitted                    on average, fees calculated at an hourly rate
detailed records and an affidavit attesting to               of between $300.00 and $450.00.”). Given
their legal experience and work on this                      Mr. Brewington’s extensive experience
matter.                                                      litigating and trying civil rights cases (which
                                                             defendants acknowledge), a rate at the upper
    The Brewington Law Firm requests the                     end of this range is appropriate. See, e.g.,
following rates:                                             Hugee, 852 F. Supp. 2d at 300. The Court
Attorney              Role        Rate                       also bases the conclusion to award Mr.
Frederick Brewington          Partner        $500            Brewington a fee on the high end of the range
Ira Fogelgaren                Partner        $300            in this district on its own observations of Mr.
Gregory Calliste Jr.          Associate      $315            Brewington’s excellent performance over the
Mili Makhijani                Associate      $250            course of this entire litigation. Even though
G. William Germano Jr.        Associate      $250            the Court does not view the case as
Valerie M. Cartright          Associate      $315            particularly complex, Mr. Brewington did an
                                                             impressive job during extensive motions
Johanna C. David              Associate      $225
                                                             practice and prevailed at trial. Accordingly,
Cathryn Harris                Of Counsel     $250            for the above reasons, the Court concludes
Cory Morris                   Associate      $200            that an hourly rate near the high end of the
Precilla Lockett              Associate      $150            range in this district is warranted.
Ulrica Sheridan               Paralegal      $50
                                                                 The Court notes that Mr. Brewington’s
                                                             regularly charged hourly rate is $500.
Although defendants generally object to
                                                             Although that rate “is persuasive evidence of
these proposed rates as unreasonable, they
                                                             reasonableness, compensable attorneys’ fees
suggest a reduction of only Mr. Brewington’s
                                                             must ultimately conform to market rates.”

5
  More examples include an entry for December 19,            December 22, 2005 that states, “Legal research
2005 that states, “Conf. with client – Legal research        (criminal, civil issues) – Redraft and file NOC.”
(50-h issues) – Outline Complaint,” and an entry for         (Majid Reply Decl. Ex. A at 1-2.)

                                                        11
Tatum v. City of New York, No. 06-cv-4290              award here was substantial, and not only
(PGG)(GWG), 2010 WL 334975, at *5                      nominal. The cases defendants rely on to
(S.D.N.Y. Jan. 28, 2010). Accordingly, a               argue that a reduction is appropriate are
district court is “not bound by the rate which         therefore inapposite. E.g., Farrar v. Hobby,
a lawyer charges his other clients.” McCann            506 U.S. 103, 115 (1992) (holding that the
v. Coughlin, 698 F.2d 112, 130 (2d Cir.                “technical nature of a nominal damages
1983). Here, the Court concludes, based on             award or any judgment . . . bear[s] on the
all of the relevant factors, that a rate above         propriety of fees awarded under § 1988”). In
$450 would be unreasonable under the                   fact, the Second Circuit noted in Pino v.
circumstances of this particular case.                 Locascio that Farrar’s inquiry applies
                                                       “whe[re] the plaintiff has won only nominal
     As to the rates for the other Brewington          damages.” 101 F.3d 235, 238 (2d Cir. 1996)
Law Firm attorneys and their paralegal, the            (emphasis added) (citing Farrar, 506 U.S. at
Court concludes that those hourly rates are            103); c.f., Hines v. City of Albany, 613 F.
appropriate. In particular, the requested rates        App’x 52, 54 (2d Cir. 2015) (“We are
are in accord with the prevailing rates in this        unpersuaded by Defendants’ attempts to
district and are supported by the other factors        characterize the $10,000 settlement in this
set forth in Arbor Hill and Johnson, including         case as meager. Moreover, the success here
the attorneys’ legal education, training, and          was hardly technical.”).
experience as set forth in the declaration
supporting the motion for fees. (See Decl. of               Second, the Court disagrees with
Frederick K. Brewington in Supp. of Mot. for           defendants’ argument that the Court should
Fees (“Brewington Decl.”) ¶¶ 27-65, ECF                deduct time spent on the false arrest and false
No. 358-2.)                                            imprisonment claims. Defendants are correct
                                                       that “[i]n calculating the total number of
    The Brewington Law Firm has also                   reasonable hours eligible for attorneys’ fees,
submitted a billing summary of work                    courts should subtract any ‘hours dedicated
performed on the case. There is no dispute             to severable unsuccessful claims.’” Tatum,
here that the submissions satisfy the                  2010 WL 334975, at *10 (quoting
contemporaneous records requirement.                   Quarantino v. Tiffany & Co., 166 F.3d 422,
However, defendants contend that the hours             425 (2d Cir. 1999)). Courts “need not”
should be reduced because the Brewington               reduce the fee award, however, “where the
Law Firm obtained only limited success and             ‘successful and the unsuccessful claims were
because the hours are excessive, redundant,            interrelated and required essentially the same
and improperly block billed.                           proof.’” Id. (quoting Murphy, 118 F.3d at
               i. Limited Success                      952). Thus, if a plaintiff’s claims “involve a
                                                       common core of facts” or are “based on
   Defendants argue that a reduction is                related legal theories,” so that “[m]uch of
appropriate because plaintiff’s “degree of             counsel’s time [is] devoted generally to the
success was significantly modest in                    litigation as a whole, making it difficult to
comparison with his original complaint and             divide the hours expended on a claim-by-
monetary request for damages.” (Lemma                  claim basis,” no reduction based on
Opp. at 21-23.) The Court disagrees.                   unsuccessful claims is warranted.           See
    First, the Court disagrees with                    Hensley, 461 U.S. at 435. Instead, plaintiff’s
defendants’ characterization of plaintiff’s            counsel “should be compensated even for
victory in this case. The $175,000 damages             work done in connection with an
                                                       unsuccessful claim if that claim was

                                                  12
intertwined with the claim on which                     force/battery    claims     against    Officer
[plaintiff] succeeded.” Gierlinger, 160 F.3d            Annarumma (although not extensive) were
at 877.                                                 factually and legally distinct from the claims
                                                        against Detective Lemma. In such situations,
     Here, the Court finds that virtually all of        even where the time entries do not delineate
plaintiff’s claims—including his successful             work on the successful claims as compared to
malicious prosecution claims in the form of a           the unsuccessful claims, a court can in its
$175,000 jury award—arose from the same                 discretion utilize an across-the-board cut.
facts surrounding his arrest and subsequent             See, e.g., Todaro v. Siegel Fenchel & Peddy,
prosecution. Specifically, there is significant         P.C., 697 F. Supp. 2d 395, 401 (E.D.N.Y.
overlap in the claims that stem from the same           2010) (applying a 30% fee reduction even
facts     concerning      plaintiff’s    arrest,        though the unsuccessful claim had a
imprisonment, and prosecution. Indeed,                  significant amount of “overlap” because of
although Detective Lemma argues that the                “how much time [p]laintiff’s counsel would
litigation regarding the facts leading up to the        have saved by not litigating [plaintiff]’s
arrest were unnecessary to prove the                    unsuccessful claim”).          Although Mr.
malicious prosecution claim against him for             Brewington suggested at oral argument that a
his conduct after the arrest, the Court                 modest reduction of 5% in the number of
disagrees. Plaintiff needed to prove, among             hours may be appropriate for work on the
other things, that Detective Lemma’s conduct            unsuccessful claims, the Court concludes that
following the arrest was malicious, and not             a 10% reduction is warranted in light of the
simply an oversight or mistake. Therefore, it           nature of the claims and the nature of the
was critical to explore his involvement in the          work that was required to pursue the claims
investigation (especially as the investigating          against Nassau County and Officer
officer) from its inception and to gather               Annarumma apart from the claims against
information from those who interacted with              Detective Lemma.
him during the investigation, arrest, and
prosecution.                                                In sum, although virtually all of the
                                                        claims stem from the same material facts, an
    However,          notwithstanding        the        across-the-board 10% reduction in the
inextricably intertwined facts, there are some          number of hours is appropriate because of the
portions of the unsuccessful claims,                    additional legal work performed litigating the
especially the legal work on the Monell claim           unsuccessful claims, especially the Monell
and the claims against Officer Annarumma,               claim and the excessive force/battery claim
that the Court concludes are distinct. For              against Officer Annarumma.
example, the legal research and briefing on
the summary judgment motion with respect                               ii. Excessive,  Redundant,
to the Monell claim, the jury instructions on                              and Vague Hours
that claim, the trial preparation on that claim,
and other related work were not inextricably                The Court further finds that the number
intertwined with the Section 1983 claim                 of hours expended by the Brewington Law
against Detective Lemma. Moreover, some                 Firm on the case is unreasonably excessive
small amount of the facts (such as the facts            for several reasons. First, the matter was
relating to Detective Lemma’s supervision               overstaffed with nine attorneys, one law
and training) were primarily aimed at the               school graduate, and one paralegal, who
Monell claim. Similarly, the discovery and              spent more than one thousand hours on the
other legal work on the excessive                       matter. When evaluating fee applications, a
                                                        district court has discretion to reduce

                                                   13
requested attorneys’ fees where the                        Harris spent 10 hours on “File Review,
prevailing party assigned an inordinate                    document review.” (Id. at 42.) As explained
number of attorneys to litigate the action.                above, the Court may, in its discretion,
See, e.g., Lochren v. County of Suffolk, 344 F.            determine a reduction is appropriate in light
App’x 706, 709 (2d Cir. 2009) (affirming                   of such deficient entries.
district court’s 25% across-the-board
reduction because “plaintiffs overstaffed the                  Based on the foregoing, the Court
case, resulting in the needless duplication of             concludes that a 20% percent across-the-
work and retention of unnecessary                          board reduction to the Brewington Law
personnel”); Luciano v. Olsten Corp., 109                  Firm’s hours is warranted. See, e.g., Kirsch,
F.3d 111, 117 (2d Cir. 1997) (“[I]t was within             148 F.3d at 173 (finding no abuse of
the purview of the court’s discretion to                   discretion “in the adjustment of the rate to be
determine whether or not the actual time                   paid for [counsel]’s time or as to the 20%
expended by an additional attorney was                     reduction for vagueness, inconsistencies, and
reasonable.”). Moreover, the billing records               other deficiencies in the billing records);
indicate duplicative and inefficient efforts.              Monette, 2016 WL 4145798, at *8 (finding
For example, from September 10 to 14, 2011,                that the court has “discretion simply to deduct
it appears that Mr. Brewington, Ms.                        a reasonable percentage of the number of
Cartright, Ms. Lockett, and Ms. Harris spent               hours claimed ‘as a practical means of
over a hundred hours on the summary                        trimming fat from a fee applications.’”
judgment motion. (See Brewington Decl. Ex.                 (quoting Kirsch, 148 F.3d at 173)).
A at 43-45, ECF No. 358-3.) 6 More broadly,                       c. Detective Lemma’s Financial
none of the legal or factual issues in the case                      Situation
was so complicated or unusual to warrant so
many attorneys and hours. See Husain v.                       Finally, defendants argue that the Court
Springer, 579 F. App’x 3, 6 (2d Cir. 2014)                 should impose a fee reduction in light of
(citing DiFillippo, 759 F.2d at 235-36)                    Detective Lemma’s financial situation. The
(holding that plaintiffs’ “attorney’s claim of             Court disagrees.
2,741.4 hours of attorney time was                             Detective Lemma cites Faraci v. Hickey-
extravagant” in a Section 1983 litigation that             Freeman Co., 607 F.2d 1025 (2d Cir. 1979)
“established no new principle of law” but                  to support the argument that the Court should
rather “concerned a ‘straightforward’                      consider his financial circumstances in
application of existing law, calling into                  determining the fee award here. In Faraci,
question     their    attorney’s     enormous              the district court dismissed the plaintiff’s
expenditure of time”).                                     Title VII complaint as frivolous and awarded
    Finally, the Court concludes that a                    the defendant the full amount of fees
reduction in hours is appropriate based on                 requested under 42 U.S.C. § 2000e-5(k). Id.
vague and block-billed time entries. For                   at 1027. On appeal, the Second Circuit
instance, there are numerous entries that                  explained that “successful defendants in Title
mention only “Legal Research” or                           VII actions are entitled to attorneys’ fees only
“Research.” (E.g., Brewington Decl. Ex. A                  where the suit is ‘frivolous, unreasonable, or
at 4, 14, 70.) On September 5, 2011, Ms.                   without foundation.’” Id. at 1028 (quoting

6
  Ms. Cartright also spent 16 hours “finaliz[ing]
motions and exhibits.” (Id. at 45.) The Court finds
that this entry is excessive and vague.


                                                      14
Christiansburg Garment Co. v. EEOC, 434                      relevant to the        instant    fee   award
U.S. 412, 421 (1978)). In determining the                    determination.
amount of that fee, the Second Circuit stated
that “courts should not hesitate to take the                     However, even assuming the Court could
relative wealth of the parties into account,”                consider the parties’ relative wealth or
given that “fee awards are at bottom an                      Detective Lemma’s financial circumstances,
equitable matter.” Id. Since Faraci, courts                  the Court, in its discretion, concludes that a
in this Circuit have considered the parties’                 reduction is not warranted.          Detective
relative wealth almost exclusively when                      Lemma’s own submissions demonstrate that
awarding fees against plaintiffs who bring                   he has more than sufficient assets to pay any
frivolous or sanctionable claims.          E.g.,             mandated attorneys’ fees, particularly in light
Shangold v. Walt Disney Co., 275 F. App’x                    of the previously explained reductions and
72, 73 (2d Cir. 2008) (affirming district court              his ongoing retirement income. (See ECF
consideration of financial status of plaintiffs              Nos. 392, 401.) 7 In fact, Detective Lemma’s
who submitted fraudulent evidence);                          most recent submission reported that he sold
Tancredi v. Metro. Life Ins. Co., No.                        a home that he owned, and, as a result, his
00CIV.5780(LAK)(JCF),           2003       WL                liabilities are significantly diminished. In
22299203, at *6 (S.D.N.Y. Oct. 7, 2003),                     short, considering all of the equitable factors
adopted by No. 00 CIV. 5780 (LAK), 2003                      in this particular case, including Detective
WL 22493855 (S.D.N.Y. Nov. 3, 2003)                          Lemma’s financial circumstances, the Court
(reducing award against plaintiffs whose                     does not believe a reduction is warranted
claims were frivolous in light of their limited              based on those circumstances or for any other
financial    resources     and     defendant’s               equitable reason.
“enormous” resources). Indeed, defendants                        Accordingly, the Court calculates the
have not cited a single case where a court                   total lodestar figure to be $298,122.55, based
reduced a successful civil rights plaintiff’s                on the following:
fee award based on a defendant’s relative
wealth, and this Court’s research has not                     Attorney       Rate   Hours     Total
                                                              Majid          $250    90.40    $22,600
uncovered one.       Relatedly, courts have
considered “the wealth of the losing party, in                Brewington     $450   316.92    $142,614
cases of real or extreme hardship.” Mariani                   Fogelgaren     $350   14.14     $4,949
v. Banat Realty, No. 86 CV 2895, 1993 WL                      Calliste       $315   93.55     $29,468.25
86530, at *1 (E.D.N.Y. Mar. 18, 1993); see                    Makhijani      $250   0.21      $52.50
also Cohen v. W. Haven Bd. of Police                          Germano        $250   4.63      $1,157.50
Comm’rs, 638 F.2d 496, 506 (2d Cir. 1980)                     Cartright      $315   204.02    $64,266.30
(“Ordinarily the court would not focus                        David          $225   0.70      $157.50
exclusively on the financial condition of one
                                                              Harris         $250   96.60     $24,150
party unless that party appeared to be in
                                                              Morris         $225   1.40      $315
extremis.”). Because this case does not
involve either scenario, it is not clear that                 Lockett        $150   55.44     $8,316
Detective Lemma’s financial condition is                      Sheridan       $50    1.53      $76.50


7
  The Court notes that it considers Detective Lemma’s
Deferred Compensation Plan as part of his net assets
even with the potential tax penalty if the funds are
accessed before Detective Lemma turns 59 years and
six months old.

                                                        15
    Finally, the Court sees no reason to depart          5431034, at *9 (S.D.N.Y. Oct. 16, 2012)
from the lodestar figure in this case. See, e.g.,        (quoting Local Civ. R. 54.l(a)), adopted by
Perdue, 559 U.S. at 553 (noting that lodestar            2012 WL 5429521 (S.D.N.Y. Nov. 7, 2012).
figure includes "most, if not all," relevant
                                                             Both Mr. Majid and the Brewington Law
factors in setting reasonable attorney's fee).
                                                         Firm attempted to rectify documentary
C. Costs                                                 deficiencies relating to their requests for
                                                         costs in their replies. (See Brewington Reply
    As noted, Mr. Majid requests $2,351.97               Deel. Ex. A; Majid Reply Deel. Ex. B.)
in costs and the Brewington Law Firm                     However, the exhibits attached to those reply
requests $19,357.60 in costs. Defendants                 declarations do not support the full amount of
object on the ground that many asserted costs            costs sought by either Mr. Majid or the
have not been appropriately documented and               Brewington Law Firm. After reviewing
are excessive.                                           those exhibits, the Court finds that Mr. Majid
    "[A] court will generally award 'those               has provided support for an award of
reasonable out-of-pocket expenses incurred               $1,200.14, that the Brewington Law Firm has
by attorneys and ordinarily charged to their             provided support for an award of $8,177.30,
clients."' Pennacchio v. Powers, No. 05-CV-              and that none of those costs are excessive.
985 (RRM)(RML), 2011 WL 2945825, at *2                   Accordingly, the Court awards $1,200.14 and
(E.D.N.Y. July 21, 2011) (quoting LeBlanc-               $8,177.30 in costs to Mr. Majid and the
Sternberg v. Fletcher, 143 F.3d 748, 763 (2d             Brewington Law Firm, respectively. The
Cir. 1998)).      "Such reimbursable costs               Court denies plaintiff's other requests for
'include filing fees, process servers, postage,          costs without prejudice, and will afford
travel, and photocopying,' as well as legal              plaintiff's counsel the opportunity to submit
research costs." Trs. of the Pavers & Rd.                further supporting documentation for their
Builders Dist. Council Welfare v. MC.                    cost requests.
Landscape Grp., Inc., No. 12 CIV 00834                                 III. CONCLUSION
(CBA) (VMS), 2016 WL 6998640, at *8
(E.D.N.Y. Aug. 25, 2016), adopted by 2016                    For the reasons set forth herein, the Court
WL 7017336 (E.D.N.Y. Nov. 30, 2016)                      awards Arshad Majid $22,600 in fees and
(quoting Capone v. Patchogue-Medford                     $1,200.14 in costs and awards the
Union Free Sch. Dist., No. 04 Civ. 2947 (JS)             Brewington Law Firm $275,522.55 in fees
(MLO), 2011 WL 743573, at *5 (E.D.N.Y.                   and $8,177.30 in costs. Detective Lemma's
Feb. 23, 2011 )). The moving party "bears the            crossclaim for indemnification is dismissed.
burden of adequately documenting and
itemizing the costs requested." Id.; accord
First Keystone Consultants, Inc. v.
Schlesinger Elec. Contractors, Inc., No. IO-
CV-696 (KAM)(SMG), 2013 WL 950573, at
*10 (E.D.N.Y. Mar. 12, 2013). In particular,
"the party must include as part of the request
'an affidavit that the costs claimed are
allowable by law, are correctly stated and               Dated: December 18, 2019
were necessarily incurred,"' and "[b]ills for                   Central Islip, NY
the costs claimed must be attached as
exhibits." D.J. ex rel. Roberts v. City ofNew
York, No. l l-CV-5458 (JGK)(DF), 2012 WL

                                                    16
                   ***
Plaintiff was formerly represented by Arshad
Majid, Majid & Associates, P.C., 300 Rabro
Drive, Hauppauge, NY 11788, and is
currently represented by Frederick K.
Brewington, the Law Offices of Frederick K.
Brewington, 556 Peninsula Boulevard,
Hempstead, NY 11550. Nassau County is
represented by Matthew A. Cuomo, Cuomo
LLC, 9 East 38th Street, New York, NY
10016, and Detective Lemma is represented
by Mitchell Garber, Worth, Longworth &
London, LLP, 111 John Street, New York,
NY 10038.




                                               17
